Citation Nr: 0912078	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for spondylolisthesis at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1951 to 
March 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  By way of an August 1953 rating decision, the RO denied 
service connection for spondylolisthesis at L5-S1; the 
Veteran did not appeal.

2.  Information received since the August 1953 RO decision is 
cumulative of the evidence previously of record.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
Veteran's claim for service connection for spondylolisthesis 
at L5-S1.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. 
§§ 3.303, 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

Although the VCAA changed the standard for processing 
veterans' claims, the VCAA has left intact the requirement 
that new and material evidence be received in order to reopen 
a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2005, prior to the initial adjudication of the 
claim.  Specifically regarding VA's duty to notify, the 
notifications to the Veteran apprised him of what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The RO also provided a statement of the 
case (SOC) reporting the results of its reviews of the issue 
and the text of the relevant portions of the VA regulations.  
The Veteran was informed of the requirement that new and 
material evidence must be received in order to reopen a 
claim, and he was told what was required to substantiate the 
underlying service connection claim.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the Veteran's claim will be denied, these 
questions are not now before the Board.  Consequently, a 
remand is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).

In the present case, the RO has obtained the Veteran's 
service treatment records (STRs).  The Veteran has not 
provided the name of any specific VA medical center or 
private medical facility where he received treatment, 
therefore, in this regard, VA has no further duty to assist.  
Additionally, as no new and material evidence has been 
presented (see below discussion), a VA examination is not 
warranted.  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA) (without the introduction of new and material evidence, 
VA is not required to provide a medical examination or 
opinion).  VA has no duty to inform or assist that was unmet.

II. Law and Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  By way of an August 1953 rating decision, the RO 
denied service connection for spondylolisthesis at L5-S1.  
The veteran did not appeal this decision; consequently, this 
1953 rating decision became a final decision.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
As such, new and material evidence must be submitted in order 
to reopen the claim of service connection.  See 38 U.S.C.A. § 
5108 (West 2002).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Thus, the Veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the 1953 denial, and that also raises a reasonable 
possibility of substantiating the claim that the Veteran's 
back disability-spondylolisthesis-either began during 
service, or underwent a permanent increase in severity 
(chronically worsened) during military service.

At the time of the August 1953 denial, the relevant evidence 
of record consisted of the Veteran's service treatment 
records (STRs), which included a February 1952 Disposition 
Board proceeding, discharging the Veteran due to what was 
characterized as congenital spondylolisthesis, and a March 
1952 Separation examination noting the spondylolisthesis.  
Also of record at the time of the August 1953 denial was a 
February 1952 statement signed by the Veteran noting that he 
was unfit for retention in the military service on account of 
a physical disability that was thought to have existed prior 
to April 26, 1951 (his date of entry on active duty), and 
which appeared to be not incident to, or aggravated by, 
subsequent military service.  The STRs also contain entries 
dated in December 1951 referencing a back sprain, and a 
January 1952 entry noting low back pain.  Lastly, at the time 
of the prior denial, the record contained a March 1953 
statement from the Veteran (his claim for a back disability), 
where he noted that while on active duty as a mechanic he was 
working on a tank when a piece of armor plate covering the 
differential of the tank slipped, and to protect another 
soldier from injury, the Veteran caught the plate in his 
hands, injuring his back.  The Veteran noted that he did not 
have any trouble prior to the above accident, and never knew 
of his back disability prior to entry on active duty.

Information submitted since the August 1953 denial includes a 
November 2003 statement from the Veteran noting that he was 
in good physical condition when he was drafted into the 
military, but developed back problems after an incident where 
he caught a heavy piece of steel in order to prevent it from 
falling on another soldier's neck, which caused the Veteran 
to fall back on the floor and resulted in an injury to his 
back.  In this 2003 statement, the Veteran also noted that 
after discharge, he had trouble keeping any one job due to 
his back disability, noting that he had to say that he did 
not have a back disability in order to secure jobs, and was 
forced to quit each job when the heavy lifting grew to be too 
much.  See November 2003 statement from the Veteran in 
support of his claim.

Here, although the Veteran's newly added November 2003 
statement provides information regarding his in-service 
accident involving his back, as well as the effect of his 
back disability on his ability to work after discharge, it 
does not constitute new and material evidence.  It is 
cumulative of the information previously.  The determinative, 
but missing, information would be competent evidence that the 
Veteran's spondylolisthesis originated during military 
service, or was aggravated thereby.  The Veteran is not 
competent to provide such medical information regarding the 
nature of a disease or its progression; consequently, his 
statement does not raise a reasonable possibility of 
substantiating his claim.

Thus, the Board finds that the information received since the 
August 1953 RO decision is not new and material because, when 
considered alone or with previous evidence of record, the 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim--i.e., it reiterates his previously 
made claim.  As such, the Board finds that new and material 
evidence to reopen the previously denied claim of service 
connection for spondylolisthesis at L5-S1 has not been 
received, and the application to reopen will therefore be 
denied.


ORDER

New and material evidence having not been received to reopen 
the Veteran's claim of service connection for 
spondylolisthesis at L5-S1, the application to reopen is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


